Terry Johnston

                                        Official Court Reporter

                                       County Court at Law No. 1

                                        Bell County Justice Center

                                          Belton, Texas 76513

                                          Ph: (254)933-5129



January 25,2015



To: Court of Appeals

    Third District of Texas

    P. 0. Box 12547

    Austin, Texas 78711-2547

        Re: COA Number: 03-14-00035-CV

       Trial Court Number: 29,462



To Whom It May Concern:

        Iam requesting anextension on this Reporter's Record of fifteen days. The record was finished
last year; however, Iam having extreme difficulty sending it to you inanacceptable form. Ihave tried
several times to send it, but could not get it out of single page form, which was not acceptable.
        After severaltries with your court personnel and services, we have been unable to unscramble
the problem. My systemisdifferent from most court reporters, and this seems to be a real headache.
After consultations, it appears Iwill need to call inThe Geek Squad to figure out a solution.
        Please be assured that Iwill do everything that Ican to come to a solution and present the

Record as soon as possible.



        Sincerely,
                                                                                    RECEIVED
                                                                                    JM 2 8 2015

        Terry Johnston
=(3 2
  0 :




        r-

        r-
        <*
        in




        in
        r-